Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re: William W. Frey                                         Original Mandamus Proceeding

 No. 06-16-00208-CR                                       Memorandum Opinion delivered by Justice
                                                          Moseley, Chief Justice Morriss and Justice
                                                          Burgess participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.


                                                         RENDERED DECEMBER 7, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk